326 S.W.3d 503 (2010)
STATE of Missouri, Respondent,
v.
Frederick HOWARD, Appellant.
No. ED 93995.
Missouri Court of Appeals, Eastern District, Division Three.
November 16, 2010.
Maleaner Harvey, St. Louis, MO, for appellant.
Chris Koster, John W. Grantham, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Frederick Howard ("Defendant") appeals from the judgment of the trial court entered after a jury convicted him of unlawful use of a weaponcarrying a concealed weapon, in violation of section 571.030 RSMo 2000. He contends that the trial court erred by abusing its discretion in overruling his objection to statements by the prosecutor during closing argument indicating that he failed to call his friend, Juan Ward, to testify at trial, and in denying his motion for judgment of acquittal at the close of all the evidence because the State failed to prove that he was guilty beyond a reasonable doubt.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished *504 with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).